DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.
 	Applicant's election with traverse of Invention I (claims 1-7 and 14-20) in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that “multiple groups can be searched and examined together without undue burden”.  This is not found persuasive because 1) it would be serious burden exist in searching and examining the claims, and inventions are distinct as claimed (claims 1-7 and 14-20 classified in Y02T90/14; claims 8-13 classified in Y02T90/12).  2)  The claimed inventions would have not been obvious over each other within the meaning of 35 USC § 103 (claim 1 or 14 of the instant application does not read on claim 8 of the instant application).  3) Claims define different essential characteristics (claim 1 or 14 is directed to a method/apparatus for measuring a position, performed by a vehicle assembly (VA) while claim 8 is directed to a method for a position, performed by a ground assembly (GA)).
The requirement is still deemed proper and is therefore made FINAL.
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
 	Claims 1-7 and 14-20 are allowed.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1 and 14, the prior art fails to teach or suggest further inclusion of a method for measuring a position, performed by a vehicle assembly (VA) for alignment between a ground assembly (GA) and the VA, the method comprising: adjusting, by the controller, a transmission strength of the LF signals transmitted by the VA based on the information regarding the position of the vehicle measured by the LF receive antennas and the acceleration flag.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Widmer et al.
US Pub 2017/0361726
Saita
US Pub 2018/0281610


 	This application is in condition for allowance except for the following formal matters: 
Examiner suggests to cancel claims 8-13 (Invention II) in order to expedite the prosecution.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                       08/30/2022